IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,673


EX PARTE CHELSEA LEA RICHARDSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 0929234A IN THE 297TH DISTRICT COURT

TARRANT COUNTY



Per curiam.


O P I N I O N


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	In June 2005, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted pursuant to Texas Code of Criminal Procedure article
37.071, and the trial court, accordingly, set punishment at death.  This Court affirmed
applicant's conviction and sentence on direct appeal.  Richardson v. State, No. AP-75,200
(Tex. Crim. App. Jan. 23, 2008 ) (not designated for publication).
	Applicant presents nine allegations in which she challenges the validity of her
conviction and sentence.  Following an evidentiary hearing, the trial judge entered agreed
findings of fact and conclusions of law.  The trial court found that applicant was entitled to
relief on her allegation that the State, through its prosecutor Mike Parrish, failed to reveal
Brady material regarding an examination of its key witness by a psychologist, which affected
the punishment phase of her trial.  The court recommended that relief should be granted and
that applicant should receive a new punishment trial.
	This Court has reviewed the record with respect to the allegations made by applicant. 
The trial judge's findings and conclusions are supported by the record.  Relief is granted, and
this case is remanded to the trial court for new punishment proceedings.  All other relief is
denied.
DELIVERED: November 2, 2011
DO NOT PUBLISH